Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
Terminal disclaimer filed on 1/24/2022 has been approved and considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aseet Patel on 1/10/2022.

Please amend the claims as shown below:
1. (Currently Amended) A system comprising:
a first primary subsystem configured to be worn by a first officer at an incident, the first primary subsystem comprising a first video camera configured to be oriented by the first officer for recording the incident in a first field of view of the first officer, a first audio detector, a first pre-event buffer, a first rechargeable battery, a first user interface including a first user operated control, a first wired interface, a first processor, and a first memory storing first instructions that, when executed by the first processor, cause the first processor to perform first operations comprising:
prior to receiving a first signal from the first user operated control, capturing first video information from the first video camera into the first pre-event buffer for a first period of time before overwriting first information previously recorded in the first pre-event buffer; and
upon receiving the first signal:
capturing second video information about the incident from the first video camera;

associating an incident identifier with the second video information; and 
storing the second video information and the first audio information in the first memory; 
a second primary subsystem configured to be worn by a second officer at the incident, the second primary subsystem comprising a second video camera configured to be oriented by the second officer for recording the incident in a second field of view of the second officer, a second audio detector, a second pre-event buffer, a second rechargeable battery, a second user interface including a second user operated control, a second wired interface, a second processor, and a second memory storing second instructions that, when executed by the second processor, cause the second processor to perform second operations comprising:
prior to receiving a second signal from the second user operated control, capturing third video information from the second video camera into the second pre-event buffer for a second period of time before overwriting second information previously recorded in the second pre-event buffer; and
upon receiving the second signal:
capturing fourth video information about the incident from the second video camera;
capturing second audio information about the incident from the second audio detector; 
associating the incident identifier with the fourth video information, wherein the incident identifier enables the second video information and the fourth video information to be logically associated; and 
storing the fourth video information and the second audio information in the second memory; and
a shift hub comprising docks, wherein the shift hub is configured to:
provide wired connection to the first primary subsystem and the second primary subsystem via the docks; 
provide data transfer of:
the second video information and the first audio information from the first primary subsystem via the first wired interface; and 

recharge the first rechargeable battery and the second rechargeable battery.  
	
2.	(Original) The system of claim 1, further comprising a station hub providing secure operation of an evidence manager, wherein: 
the shift hub is coupled to the station hub via a network;
the docks are further configured to locate and link the first primary subsystem and the second primary subsystem for the data transfer; and
the data transfer is further provided from the first primary subsystem and the second primary subsystem to the station hub via the network as coordinated by the evidence manager and a third processor of the shift hub.      
3.	(Original) The system of claim 2, wherein the station hub is configured to:
after receiving the second video information and the fourth video information, logically associate the second video information and the fourth video information.
4.	(Original) The system of claim 3, wherein the station hub is configured to produce a report indicating a relationship between the second video information and the fourth video information responsive to a query of records.
5.	(Currently Amended) The system of claim 3, wherein the station hub is configured to logically associate the second video information and the fourth video information based on [[an]] the incident identifier.  
6.	(Original) The system of claim 5, wherein the first primary subsystem further comprises a first transceiver and the first operations further comprise transmitting, via the first transceiver, the incident identifier.
7.	(Currently Amended) The system of claim 6, wherein the second primary subsystem further comprises a second transceiver and the second operations further comprise: 
receiving, via the second transceiver, the incident identifier

8.	(Original) The system of claim 7, wherein the second operations further comprise transmitting, via the second transceiver, an acknowledgement of the incident identifier. 
9.	(Original) The system of claim 5, wherein:

the second operations further comprise receiving, via the second user interface, the incident identifier.
10.	(Original) The system of claim 1, wherein:
the first operations further comprise determining, via the first user interface, a first revision related to the second video information and the first audio information; and
the second operations further comprise determining, via the second user interface, a second revision related to the fourth video information and the second audio information.  
11.	(Original) The system of claim 1, wherein the shift hub is configured to recharge the first rechargeable battery and the second rechargeable battery via the docks.  
12.	(Original) The system of claim 11, wherein:
the first wired interface is configured to couple both first battery charging currents and first data communication signals to the docks; and
the second wired interface is configured to couple both second battery charging currents and second data communication signals to the docks.
13.	(Original) The system of claim 1, wherein the second primary subsystem further comprises a second transceiver and the second operations further comprise:
receiving a request to record the incident via the second transceiver; andnotifying the second officer of the request to record the incident, wherein the second video camera is configured to be oriented toward the incident.
14.	(Original) The system of claim 13, wherein the first primary subsystem further comprises a first transceiver and the first operations further comprise transmitting, via the first transceiver, the request to record the incident.  
15.	(Original) The system of claim 1, wherein the shift hub further comprises a person identification detector and the shift hub is further configured to:
	detect an identity of the first officer via the person identification detector; and
	upon first check-out of the first primary subsystem, provide the identity to the first primary subsystem, wherein the first operations further comprise:
	prior to the capturing of the second video information and the capturing of the first audio information, receiving the identity of the first officer from the shift hub and storing the identity of the first officer; and

16.	(Original) The system of claim 1, wherein the shift hub is further configured to provide a second data transfer of software upgrades to the first primary subsystem and the second primary subsystem.
17.	(Original) The system of claim 1, wherein the shift hub is further configured to:
transmit a first new identification to the first primary subsystem; and 
transmit a second new identification to the second primary subsystem, wherein:
	the first operations further comprise:
responsive to receiving the first new identification, accepting and storing the first new identification; and 
communicating according to the first new identification; and
the second operations further comprise:
responsive to receiving the second new identification, accepting and storing the second new identification; and 
communicating according to the second new identification.
18.	(Original) The system of claim 17, wherein the first new identification comprises a group address and the second new identification comprises the group address.  
19.	(Original) The system of claim 1, wherein the shift hub is further configured to:
transmit an incident transfer command to the first primary subsystem; and 
the first operations further comprise, responsive to receiving the incident transfer command, transmitting:
a log of events of the first primary subsystem; and
the second video information and the first audio information as a created incident report and/or a revised incident report.  
20.	(Original) The system of claim 19, wherein the incident transfer command comprises a date and time identifying the created incident report and/or the revised incident report.
21.	(Original) The system of claim 1, wherein the shift hub further comprises a device identification detector and the shift hub is further configured to, upon docking of the first primary subsystem to the shift hub:
detect an identification of the first primary subsystem; and
	associate the identification to the second video information and the first audio information transferred to the shift hub.  
Currently Amended) A method comprising:
prior to receiving a first signal from a first user operated control of a first user interface of a first primary subsystem configured to be worn by a first officer at an incident, capturing, by the first primary subsystem, first video information from a first video camera of the first primary subsystem into a first pre-event buffer of the first primary subsystem for a first period of time before overwriting first information previously recorded in the first pre-event buffer;
upon receiving the first signal:
capturing, by the first primary subsystem, second video information about the incident from the first video camera;
capturing, by the first primary subsystem, first audio information about the incident from a first audio detector of the first primary subsystem; 
associating an incident identifier with the second video information; and 
storing, by the first primary subsystem, the second video information and the first audio information in a first memory of the first primary subsystem;
prior to receiving a second signal from a second user operated control of a second user interface of a second primary subsystem configured to be worn by a second officer at the incident, capturing, by the second primary subsystem, third video information from a second video camera of the second primary subsystem into a second pre-event buffer of the second primary subsystem for a second period of time before overwriting second information previously recorded in the second pre-event buffer;
upon receiving the second signal:
capturing, by the second primary subsystem, fourth video information about the incident from the second video camera;
capturing, by the second primary subsystem, second audio information about the incident from a second audio detector of the second primary subsystem; 
associating the incident identifier with the fourth video information, wherein the incident identifier enables the second video information and the fourth video information to be logically associated; and 
storing, by the second primary subsystem, the fourth video information and the second audio information in a second memory of the second primary subsystem;
	providing, by a shift hub, a first wired communication link to the first primary subsystem via docks of the shift hub; 

transferring, by the shift hub, the second video information and the first audio information from the first primary subsystem via the first wired communication link;
transferring, by the shift hub, the fourth video information and the second audio information from the second primary subsystem via the second wired communication link; 
recharging, by the shift hub, a first rechargeable battery of the first primary subsystem via the docks;
recharging, by the shift hub, a second rechargeable battery of the second primary subsystem via the docks; 
transferring, by the shift hub, the second video information, the first audio information, the fourth video information, and the second audio information via a network to a station hub as coordinated by an evidence manager of the station hub and a third processor of the shift hub, wherein the station hub is configured to provide secure operation of the evidence manager.   
23.	(Currently Amended) The method of claim 22, further comprising: 
after receiving the second video information and the fourth video information, logically associating, by the station hub, the second video information and the fourth video information based on [[an]] the incident identifier, wherein the incident identifier is transmitted by the first primary subsystem and received by the second primary subsystem. 
24.	(Currently Amended) The method of claim 22, further comprising: 
after receiving the second video information and the fourth video information, logically associating, by the station hub, the second video information and the fourth video information based on the [[an]] incident identifier, wherein the incident identifier is received via the first user interface and received via the second user interface.
	
25. - 117. (Cancelled)

The following is an Examiner’s statement of reasons for allowance:
Examiner has considered applicant’s arguments and amendments in view of the prior rejections and cited art. After reviewing the art and performing an updated search, the examiner finds that no 

Therefore, Claims 1-24 are allowed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/Ryan Barrett/
Primary Examiner, Art Unit 2145